Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correspondence
The examiner acknowledges receipt of response to restriction filed 07/21/2022 and preliminary amendment filed 09/25/2020.
Claim 5 is amended on 07/21/2022.
Claims 48-49 are amended on 09/25/2020.
Claims 9-14, 16-20, 22-29, 31-40 and 42-47 are canceled on 09/25/2020.
New claims 50-53 are added on 09/25/2020.
Claims 1-8, 15, 21, 30, 41 and 48-53 are pending.

Election/Restrictions
The examiner acknowledges applicant’s election of Group I, claims 1-7 and 49 in the reply filed on 07/21/2022. Applicant did not elect Group I with traverse or without traverse.   Applicant did not distinctly and specifically point out any supposed errors in the restriction requirement.   Therefore, the election is treated as an election without traverse (MPEP § 818.01(a)).
Claims 8, 15, 21, 30, 41, 48 and 50-53 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/21/2022.
Claims 1-7 and 49 are under consideration.
Priority
The examiner acknowledges this application as a371 of PCT/EP2018/073242 filed 08/29/2018, which claims benefit of 62/552,593 filed 08/31/2017 and EPO application 17198347.1 filed 10/25/2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hackleman et al. (“Microwave Extraction of Essential Oil from Peppermint-Field Trial,” article , Oregon State University, Corvallis, Oregon; 2012).
Claim 49 is a product by process claim.   Hackleman teaches peppermint essential oil (see the whole document).  
 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.   The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016), In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).   In the instant case the essential oil product extracted from peppermint, peppermint essential oil, is the same essential oil of claim 49.
Applicant may show an unobvious difference between the essential oil of claim 49 and the essential peppermint oil of Hackleman.

Claim(s) 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farid Chemat et al., (“Microwave-Assisted Extraction of Essential Oils and Aromas” Chapter 3 in Microwave-Assisted Extraction for Bioactive Compounds: Theory and Practice, June 26, 2014, pages 53-68, provided by applicant on form 1449).
Claim 49 is a product by process claim.   Farid Chemat teaches essential oils of basil, thyme and crispate mint (Section 3.4 on page 60).  
 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.   The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016), In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).   In the instant case the essential oil product extracted from peppermint, peppermint essential oil, is the same essential oil of claim 49.
Applicant may show an unobvious difference between the essential oil of claim 49 and the essential oil of Farid Chemat.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hackleman et al. (“Microwave Extraction of Essential Oil from Peppermint-Field Trial,” article, Oregon State University, Corvallis, Oregon; 2012).
For claims 1-2 and 7, Hackleman discloses extracting peppermint essential oil from peppermint using microwave extraction (see the whole document).   The bulk mint hay meeting the limitation of biomass of claim 1 is obtained and fed into the microwave applicator via conveyor belt that produces constant four inch thickness layer of mint hay; the microwave energy applied to the mint hay after the hay enters the applicator is 915 MHz; the conveyor belt is about 7 foot and 7 inch wide (see the paragraph under Experimental bridging pages 2 and 3).   The heated mint hay continues through regions within the applicator with the vapors condense on the condensing system and is collected (first full paragraph of page 3) with the collected condensate meeting the limitation of distillate in the claims.   The flow rate of the condensate through the tube to the shell condenser is varied (paragraph bridging pages 3 and 4 and first full paragraph of page 4).
Hackleman differs from claim 1 by not specifically stating a first velocity for the conveyor belt.   However, the bulk mint hay moves through the conveyor belt at a certain rate where there is a change in bulk mint hay movement over change is time.   Claim 1 has not recited any specific velocity.   Thus, the artisan at the effective date of the invention guided by the disclosure of rate by Hackleman would have reasonable guidance to predictably ascertain the viscosity of the bulk mint hay through the conveyor belt.   For claim 2, Hackleman discloses that the hay exit temperature is on the order of 105 oC, a temperature that exceeds the boiling point of water but low enough that the hay is not combusted using power input of 45 Kw and belt speed of 3 fpm (feet per minute) (lines 1-7 of page 5).  For claim 7, the distillate is further processed to obtain essential oils, and in the case of Hackleman, the essential oil is peppermint oil. 
For claim 3, Hackleman does not specifically name the how much bulk hay mint is moved per hour into the microwave.   However, the ordinary skilled artisan at the effective date of the invention would have been capable of predictably ascertaining how much bulk mint hay would be moved through the conveyor belt per hour into the microwave to achieve desired amount of peppermint oil.   There is no demonstration that the recited Kg plant biomass per hour provides unexpected result.   
For claim 4, Hackleman teaches an initial microwave energy of 915 MHz, an intensity that is within 300-3000 Watts.
For claim 5, while Hackleman states that the hay exit temperature is on the order of 105 oC, Hackleman also contemplates that about 1% mole fraction of the mint oil is assumed to have vapor pressure and boiling point very close to that of water (line 7 and 8 from be bottoms of page 1).   
Hackleman renders claims 1-5 and 7 prima facie obvious. 

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farid Chemat et al. Farid Chemat et al., (“Microwave-Assisted Extraction of Essential Oils and Aromas” Chapter 3 in Microwave-Assisted Extraction for Bioactive Compounds: Theory and Practice, June 26, 2014, pages 53-68, provided by applicant on form 1449) in view of ITO KOICHI et al. (JP 2007245095 A, using Eng. Trans. on PE2E).
For claims 1-7, Farid Chemat discloses Solvent-Free Microwave Extraction (section 3.4).   The process involves 4 parts, 1) a reactor where the matrix to be processed is placed, 2) microwave oven, 3) refrigeration system, and 4) container for collecting recovered essential oil (first paragraph of section 3.4).   The extraction was conducted at atmospheric pressure using 250 g matrix for 30 minutes processing at 500 Watts (with 500 Watts being one of the points in the range of 100-3000 Watts in claim 4); the extraction continued at 100 oC until no more essential oil is obtained (see section 3.4) with the 100 oC touching the upper limit of the temperature range of claim 5 .   The essential oil collected is the distillate and the essential oils obtained meet the limitation of claim 7.   In this section, 0.29% (290 ppm) oil from basil is obtained, 0.095% (950 ppm) oil from crispate mint is obtained and 0.160% (1600 ppm) oil from thyme is obtained (third paragraph of section 3.4) and these amounts are specific point amounts within the recited range of 200-3000 ppm in claim 6.   In one hour, 500 g matrix would be processed and the ordinary skilled artisan desiring to obtain lager quantity of essential oils would be motivated to use larger amount of matrix per hour thereby rendering the requirement of claim 3 prima facie obvious.
The difference between claims 1 and 2 and Farid Chemat is that Farid Chemat does not use a conveyor belt to move the matrix into the microwave oven.   However, one way of moving materials is by the use of conveyor belts.   ITO KOICHI discloses continuous extraction of essential oils using conveying means of conveyor belt for continuous moving plant biomass into the microwave extraction device.   The advantage of the continuous process of conveying the biomass into the microwave for processing and collection at the endpoint is that the biomass does not undergo local heating that would otherwise decompose or deteriorate the biomass.   See the whole translation with emphasis on the section on TECH-Solution and section on Advantageous-Effects and section on Best Mode. 
Therefore, at the effective date of the invention, the artisan guided by the teachings of ITO KOICHI would have used conveyor belt to continuously deliver the biomass to the microwave for extraction that would predictably extract essential oils from the biomass without overheating and decomposing or deteriorating the biomass.
Farid Chemat in combination with ITO OKOCHI renders claim 1-7 prima facie obvious.   

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613